Levy, J.
Petitioner’s license authorized him to. maintain a junk shop at 327 East 102nd Street, New York City. Petitioner admitted at the hearing held by the Commissioner of Licenses that he used the premises at 327 East 102nd Street only as a storeroom. Testimony was offered that he operated his business from his home at 1711 Davidson Avenue, Borough of Bronx. Indeed the petition itself states that “ your petitioner maintains his office for the transaction of his business, except storing of stock in trade, at 1711 Davidson Ave.” Petitioner thus was guilty of a violation of subdivision a of section B32-120.0 of the Administrative Code of the City of New York (L. 1937, ch. 929) which provides that: “ It shall be unlawful for any junk dealer to carry on his business at any place other than at the address designated in his license ”. In addition there was evidence which authorized a finding by the Commissioner that petitioner had operated a junk cart without the cart license required by subdivision b of section B32-114.0 of the Administra*233tive Code (see, also, Administrative Code, § B32-117.0). In these circumstances the suspension of petitioner’s license may not be held to have been arbitrary and without reasonable basis. Motion denied.